Case 3:19-cv-04065-MMC Document 106-3 Filed 12/23/20 Page 1 of 3




                Exhibit B
Case 3:19-cv-04065-MMC Document 106-3 Filed 12/23/20 Page 2 of 3
        Pena v. Wells Fargo Bank, N.A ., Case No. 19-cv-04065-MMC
    Final Approval: Class Counsel Lodestar Summary - Phase of Litigation




 Task                                       Sum of Hours   Sum of Amount
 Complaints and amended complaints                 153.4   $ 72,323.90
 Briskin, Craig                                      8.2   $    7,371.80
 Dismore, Laura                                      5.5   $    2,475.00
 Elga, Benjamin                                      0.4   $      280.00
 Hannah Cole-Chu                                     2.3   $      747.50
 Michael N. Litrownik                               52.5   $ 27,562.50
 Miguel Tapia Colin                                 17.8   $    4,806.00
 Ossai Miazad                                        7.2   $    6,120.00
 Popkin, Kelly Jo                                   10.3   $    4,635.00
 Rachel W. Dempsey                                    15   $    5,625.00
 SF Law Clerk                                       24.1   $    6,025.00
 Shearer, Brian                                     10.1   $    6,676.10
 Discovery                                         145.9   $ 73,815.40
 Briskin, Craig                                      7.1   $    6,382.90
 Daniel Stromberg                                   19.3   $ 13,992.50
 Michael N. Litrownik                               61.5   $ 32,287.50
 Miguel Tapia Colin                                 16.2   $    4,374.00
 Ossai Miazad                                        4.1   $    3,485.00
 Rachel W. Dempsey                                  27.8   $ 10,425.00
 Sara Olson                                          9.4   $    2,538.00
 Shearer, Brian                                      0.5   $      330.50
 Fee and final approval                             91.1   $ 36,602.40
 Briskin, Craig                                      1.5   $    1,348.50
 Elga, Benjamin                                      0.2   $      140.00
 Hannah Cole-Chu                                    30.7   $    9,977.50
 Michael N. Litrownik                                7.2   $    3,780.00
 Miguel Tapia Colin                                 15.1   $    4,077.00
 Ossai Miazad                                        7.4   $    6,290.00
 Rachel W. Dempsey                                  28.6   $ 10,725.00
 Shearer, Brian                                      0.4   $      264.40
 Miscellaneous Filings and Motions                  53.2   $ 24,994.60
 Briskin, Craig                                      0.5   $      449.50
 Daniel Stromberg                                    0.2   $      145.00
 Michael N. Litrownik                               29.2   $ 15,330.00
 Miguel Tapia Colin                                 14.3   $    3,861.00
 Ossai Miazad                                        3.5   $    2,975.00
 Rachel W. Dempsey                                   4.9   $    1,837.50
 Shearer, Brian                                      0.6   $      396.60




                                     1
Case 3:19-cv-04065-MMC Document 106-3 Filed 12/23/20 Page 3 of 3
        Pena v. Wells Fargo Bank, N.A ., Case No. 19-cv-04065-MMC
    Final Approval: Class Counsel Lodestar Summary - Phase of Litigation




 Task                                           Sum of Hours   Sum of Amount
 Motions to Dismiss and Stay                           203.6   $ 116,913.70
 Briskin, Craig                                         29.4   $ 26,430.60
 Hannah Cole-Chu                                           1   $      325.00
 Michael N. Litrownik                                   57.6   $ 30,240.00
 Miguel Tapia Colin                                       11   $    2,970.00
 NY Law Clerk                                            8.9   $    2,225.00
 Ossai Miazad                                           10.3   $    8,755.00
 Popkin, Kelly Jo                                        6.3   $    2,835.00
 Rachel W. Dempsey                                        32   $ 12,000.00
 Shearer, Brian                                         47.1   $ 31,133.10
 Preliminary approval                                   94.4   $ 42,362.60
 Briskin, Craig                                          8.4   $    7,551.60
 Hannah Cole-Chu                                        28.8   $    9,360.00
 Michael N. Litrownik                                    9.9   $    5,197.50
 Miguel Tapia Colin                                     16.3   $    4,401.00
 Ossai Miazad                                            8.9   $    7,565.00
 Rachel W. Dempsey                                      22.1   $    8,287.50
 Settlement negotiations/term sheet/agreement           92.6   $ 57,681.80
 Briskin, Craig                                          8.7   $    7,821.30
 Elga, Benjamin                                          1.2   $      840.00
 Hannah Cole-Chu                                         8.5   $    2,762.50
 Michael N. Litrownik                                   32.8   $ 17,220.00
 Miguel Tapia Colin                                      0.7   $      189.00
 Ossai Miazad                                           27.7   $ 23,545.00
 Rachel W. Dempsey                                      11.5   $    4,312.50
 Shearer, Brian                                          1.5   $      991.50
 Grand Total                                           834.2   $ 424,694.40




                                      2
